Citation Nr: 0418916	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  02-15 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the residuals of an 
injury to the knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 




INTRODUCTION

The veteran had active service from April 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied the claim for 
service connection for the residuals of an injury to the 
knees.  The veteran has timely perfected an appeal of this 
determination to the Board.  

In his October 2002 substantive appeal, the veteran indicated 
a desire for a hearing before a member of the traveling 
section of the Board.  However, in a subsequent October 2002 
statement, the veteran indicated that, instead of a hearing 
before a member of the traveling section of the Board, he 
desired a hearing at the regional office before a hearing 
officer.  Thus, his request for a hearing before a member of 
the Board is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that he has residuals of an 
injury to the knees that was incurred in service.  He asserts 
that he injured his knees when the helicopter he was riding 
in crashed into the Nisqually River causing his knees to hit 
an iron railing.  He also asserts that he received treatment 
for his knees in service after the accident and that he has 
had problems with both his knees since that time.  

Initially, the Board notes that in June 2001 the RO sent the 
veteran a letter pursuant to the Veterans Claims Assistance 
Act of 2000 [hereinafter VCAA].  Pub. L. No. 106-475, 114 
Stat. 2096, codified at 38 U.S.C.A. §§ 5100, 5103, 5103A, 
5107, and 5126, and codified as amended at 5102, 5103, 5106 
and 5107 (West 2002).  Although the letter properly 
referenced the veteran's claim for service connection for the 
residuals of an injury to the knees, the letter later 
requests information regarding a claim for an increased 
rating.  Thus, the Board finds that the RO should send the 
veteran a letter in compliance with the VCAA with respect to 
the issue of entitlement to service connection for the 
residuals of an injury to the knees.  

In December 2002, the veteran testified at a hearing at the 
RO that he was receiving treatment for his knees at the 
Salisbury VA Medical Center (VAMC).  The Board observes that 
the VAMC treatment reports of record pertain to conditions 
other than the knees, and the record is unclear as to whether 
the RO has made adequate attempts to obtain the above VAMC 
records.  In this regard, the Board observes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Thus, the RO should obtain treatment reports from the above 
VAMC pertaining to the veteran's knees and associate them 
with the claims file.

The Board observes that the veteran's service medical records 
may have been lost in a fire at the National Personnel 
Records Center.  The Board also observes that there are no 
service records confirming the veteran's alleged helicopter 
accident; however, two fellow veterans have attested to 
having seen the veteran's helicopter accident.  Given the 
above statements, and the lack of service medical records as 
a result of the fire, the Board determines that the veteran 
was involved in a helicopter accident in service and that he 
may have suffered an injury to his knees.  Moreover, the 
Board observes that one of the fellow veterans attested to 
the treatment that the veteran received for his knees in 
service and shortly thereafter.  The Board also observes that 
two former nurses have stated that they remember treating the 
veteran for knee problems sometime during the 1950s through 
the 1980s.  Furthermore, the Board observes that a June 1983 
statement from E.F. Hamer, M.D., indicated a worsening of the 
veteran's joints, including the knees.  In this regard, the 
Board notes that the veteran stated that Dr. Hamer had 
treated him from 1947 to 1987.  Lastly, the Board observes 
that J.G. Mokris, M.D., stated that it was possible that the 
veteran's injuries to his knees during the helicopter crash 
could have damaged his knees enough to result in some post-
traumatic arthritis over the years.  

Fulfillment of the statutory duty to assist under the VCAA 
requires VA to provide a medical examination when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability, 
(2) indicates that the disability or symptoms may be 
associated with the claimant's active duty, and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
3.159(c)(4) (2003).

Since the underlying etiological basis for the residuals of 
an injury to the knees in the record on appeal has been 
called into question, the RO should schedule the veteran for 
a VA examination, to include a medical opinion as to whether 
any current residuals are related to the veteran's service, 
to include a helicopter accident in which the veteran hit his 
knees on an iron railing.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to re-adjudicating the veteran's claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issue of 
entitlement to service connection for the 
residuals of an injury to the knees, the 
RO should send the veteran and his 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the 
letter should explain what, if any, 
information and medical and lay evidence 
not previously provided to VA is 
necessary to substantiate the veteran's 
claim.  The letter should indicate which 
portion of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  The letter should 
also request that the veteran provide any 
evidence in his possession that pertains 
to his claim.

2.  The RO should obtain all treatment 
reports from the Salisbury VAMC 
pertaining to the veteran's knees and 
associate them with the claims file.

3.  Thereafter, the RO should schedule 
the veteran for a VA examination to 
determine the nature, extent, and 
etiology of any residuals of an injury to 
the knees found.  The veteran's claims 
file should be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  If any residuals of an injury to 
the knees are found, the examiner, based 
on examination findings, medical 
principles, and historical records, 
including service medical records, should 
specifically state whether the veteran's 
current residuals are related to his 
period of service, to include a 
helicopter accident in which the veteran 
hit his knees on an iron railing.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

4.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
service connection for the residuals of 
an injury to the knees.  

5.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




